Per Curiam.
Ryan was by a justice of the peace of Saginaw county committed to the State house of correction, etc., at Ionia as a disorderly person, in default of finding sureties. He now applies for his discharge. The command by the justice was to detain Ryan until he should find sureties or be thence discharged by due course of law. The statute under which these proceedings were taken is chapter 53 of the Compiled Laws, which points out a way in which the person may be discharged. These proceedings are to be taken in the. county in which the person was tried, and contemplate his continual presence in such county.
Act No. 110 of the Session Laws of 1879, § 12, provides that persons convicted under said chapter 53 of the Compiled Laws may be sentenced to the reformatory at Ionia. The effect of such a sentence is to cut off and leave the person so sentenced without any means of giving security as provided in chapter 53, and we are all of opinion that this could not have been the intention of the legislature. No such serious results should be arrived at unless inevitable. There is no express repeal of any of the provisions in chapter 53, and repeals by implication are not favored. The petitioner could not be deprived of the rights thus given him, in this way, and we are of opinion he should be discharged.